DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments, and Remarks, filed on 24 November 2020 in the matter of Application N° 16/491,375.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been canceled.  Claims 33 and 34 are newly added and supported by the originally filed specification (e.g., Figures 8 and 9).
Claims 15-18 and 30 have been amended.  Of particular note is that independent claims 15 and 30 and dependent claim 16 have been significantly amended in terms of the dispensing head component of the aerosol-dispensing device.  Support for the structural amendments is found in the originally filed specification (see e.g., Figures 8 and 9).  Claims 17 and 18 have been editorially amended (e.g., grammar, claim dependencies).
No new matter has been added.
Thus, claims 15-34 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
Two new Information Disclosure Statements, filed 6 January 2021 and 9 April 2021, are acknowledged and have been considered.


Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
Applicants’ amendments to device claims 15 and 16, as well as independent method claim 30 are persuasive in overcoming the previously maintained obviousness rejection.  Said rejection is now withdrawn.
With the detailed amended limitations in mind, a supplemental search of the prior art was conducted which revealed one reference: Eurippini (US Pre-Grant Publication Nº 2018/0243763 A1).  This reference, available as prior art as of its filing date discloses the exact structure of the dispensing component of the aerosol device as instantly amended.  The reference is also noted as being assigned to Applicants’ employer L’Oréal.
The Examiner contacted Applicants’ representative regarding the reference to bring the reference to their attention and recommend that Applicants exclude the reference from availability by placing a statement of Common Ownership on the record.  Applicants’ have placed the statement on the record and the Eurippini reference is no longer available as prior art as it, like the instant application are declared as commonly owned by L’Oréal.
Thus, the result of the search is that it has elicited no additional results that either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615